Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  156587(41)                                                                                             David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 156587
                                                                   COA: 337913
                                                                   Calhoun CC: 2012-000577-FC
  MICHAEL WILLIAM KUZMA,
             Defendant-Appellant.
  _____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November 7,
  2018 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2019
         a0520
                                                                              Clerk